Citation Nr: 1726707	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-44 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  The appeal was then remanded in March 2014.  In April 2016, the Veteran was advised that the VLJ who conducted his June 2013 hearing was unable to participate in a decision in his appeal.  He elected another hearing, which was provided in September 2016 before the undersigned VLJ.  Transcripts of both hearings are of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he was hospitalized at Bethesda Naval Hospital in Maryland for his knee injuries.  See September 2016 Board Hearing transcript at 17.  Therefore, an attempt to locate these separately stored records should be made on remand.  

Additionally, the Board finds the Veteran's May 2014 VA examination inadequate, given its incomplete rationale.  Specifically, the opinion does not adequately address the Veteran's in-service treatment or testimony concerning his bilateral knee injury.  Additionally, following the examination, the Veteran submitted lay evidence of record detailing his knee problems upon return from service.  This evidence should be considered in an addendum opinion on remand.  Any outstanding VA treatment records should also be secured.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any separately stored records from Bethesda Naval Hospital dated between March 1971 and March 1972.

Any negative responses should be associated with the claims file, and the Veteran must be notified of any inability to obtain these records.

2.  Obtain any outstanding VA treatment records.

3.  Then obtain a VA addendum opinion from a physician as to the etiology of the Veteran's bilateral knee disability.  No additional examination is necessary, unless the examiner determines otherwise.  The claims folder, including a copy of this remand, must be made available to the examiner.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee disability, to include bilateral medial meniscal tears, had its clinical onset in service or is otherwise related to active duty, to include as a result of the March 1971 in-service injury and documented knee treatment.

The examiner should specifically address the Veteran's testimony concerning an injury to both knees in March1971 and continuous bilateral knee pain since service, the April 1971 service treatment record (STR), and any relevant post-service treatment records, including the recent statements from the Veteran's family members regarding his knee problems upon his return from service.  
A robust rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

4.  Then readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




